DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Claims:
12. (Currently Amended) A radiation detection system comprising: 
at least one radiation detector; 
a charge-sensitive amplifier; and 
evaluation electronics comprising a preamplifier, an analog-digital converter (ADC), [[(ADC)]] and at least one signal filter configured to perform digital signal processing, 
wherein the evaluation electronics follows the charge-sensitive amplifier, 

wherein the at least one radiation detector comprises at least one radiation-sensitive region and at least two electrodes connected to the at least one radiation-sensitive region, 
wherein the at least one radiation detector is configured to supply an input signal to the at least one signal filter, 
wherein the at least one signal filter is configured to provide an output signal of the KET-olo5USol-EHPage 5 of 8evaluation electronics, 
wherein the input signal comprises step-shaped signal rises, each step-shaped signal rise having a rise time, 
wherein at least 8o% of rise times of step-shaped signal rises lie between 10 ns and 8oo ns inclusive, and 
wherein the at least one radiation detector comprises a silicon drift detector having a radiation entry window of at least 5 mm2.

Allowable Subject Matter
Claims 1-9 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-9, the prior art failed to disclose or fairly suggested a method as claimed.


at least one radiation detector (2); 
a charge-sensitive amplifier (3); and 
evaluation electronics comprising an analog-digital converter (ADC) (4), and at least one signal filter (5, 6, and 7) configured to perform digital signal processing,
wherein the evaluation electronics follows the charge-sensitive amplifier, 
wherein the evaluation electronics includes, seen from the charge-sensitive amplifier, the analog-digital converter (ADC) and the at least one signal filter, 
wherein the at least one radiation detector comprises at least one radiation-sensitive region and at least two electrodes (an anode and a cathode) connected to the at least one radiation-sensitive region, 
wherein the at least one radiation detector is configured to supply an input signal to the at least one signal filter, and
wherein the at least one signal filter is configured to provide an output signal of the KET-olo5USol-EHPage 5 of 8evaluation electronics. 
However, the prior art failed to disclose or fairly suggested a radiation detection system that comprises:
evaluation electronics comprising a preamplifier, an analog-digital converter (ADC), and at least one signal filter configured to perform digital signal processing,

wherein the at least one radiation detector comprises a silicon drift detector having a radiation entry window of at least 5 mm2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 16 February 2022 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 16 February 2022 with respect to claims 1-9 have been fully considered.  The objections of claims 1-9 have been withdrawn.
Applicant’s amendments filed 16 February 2022 with respect to claim 2 have been fully considered.  The objection of claim 2 has been withdrawn.
Applicant’s amendments filed 16 February 2022 with respect to claims 3 and 4 have been fully considered.  The objections of claims 3 and 4 have been withdrawn.
Applicant’s amendments filed 16 February 2022 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 16 February 2022 with respect to claims 5 and 6 have been fully considered.  The objections of claims 5 and 6 have been withdrawn.
Applicant’s amendments filed 16 February 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 16 February 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 16 February 2022 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 16 February 2022 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 16 February 2022 with respect to claims 12-14 have been fully considered.  The rejection of claims 12-14 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 16 February 2022 with respect to claim 14 have been fully considered and are persuasive.  The objections of claim 14 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yun et al
Yun et al. (U. S. Patent No. 9,448,190 B2) disclosed a high-brightness X-ray absorption spectroscopy system.
Mott (U. S. Patent No. 7,741,609 B2) disclosed adapting a high-performance pulse processor to an existing spectrometry system.
Mott (U. S. Patent No. 7,430,481 B2) disclosed methods for detecting and analyzing piled-up X-rays in an X-ray spectrometry system.
Verger et al. (U. S. Patent No. 6,420,710 B1) disclosed a device for a spectrometric measurement in a field of gamma photon detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884